Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna element including at least a portion of a housing; 
a metal component disposed adjacent to the first antenna element within the housing; a rear plate interposed between the metal component and the housing, wherein the rear plate includes a first surface facing a first direction and a second surface facing a second direction that is opposite to the first direction; a second antenna element is disposed in the rear plate adjacent to the metal component, wherein the second antenna element includes: a first conductive member patterned on the first surface; a second conductive member patterned on the second surface; and  a third conductive member penetrating the rear plate to connect the first conductive member and the second conductive member.
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of a first antenna element including at least a portion of a housing; a metal component disposed adjacent to the first antenna element within the housing; a rear plate interposed between the metal component and the housing, wherein the rear plate includes a first surface facing a first direction and a second surface facing a second direction that is opposite to the first direction; a second antenna element is disposed in the rear plate adjacent to the metal component, wherein the second antenna element includes: a first conductive member patterned on the first surface; a second conductive member patterned on the second surface; and  a third conductive member penetrating the rear plate to connect the first conductive member and the second conductive member.
Claims 2-3, 6-11 depend from claim 1, claims 13-15 depend from claim 12 and are included in the allowable subject matter.

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845